Citation Nr: 1702844	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.E.



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  He died in December 2009 and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In June 2013, the appellant and C.E testified before the undersigned at a Travel Board Hearing.  A hearing transcript is associated with the record.

In June 2013, the Board remanded the claim for additional development of the evidence.  In October 2013, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued a Memorandum Decision that vacated the October 2013 Board decision and remanded the matter on appeal.  In August 2015, the Board remanded the appeal for action consistent with the Court's Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in December 2009 and the Certificate of Death lists the immediate cause of death as pancreatic cancer due to, or as a consequence of, rheumatoid arthritis with contributing condition of degenerative disc disease (DDD). 

2.  At the time of his death, the Veteran was service-connected for post traumatic stress disorder (PTSD); ankylosis, right elbow, residual gunshot wound with fracture of humerus with degenerative joint disease (DJD); hearing loss; residuals of gunshot wound, muscle group VII; scar of donor site, right thigh; and tinnitus.

3.  The most persuasive evidence of record shows that a service-connected disability did not cause or contribute to the Veteran's death from pancreatic cancer. 

4.  The causes of the Veteran's death developed after service and have not been etiologically or causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
VA's duty to notify was satisfied by a letter dated in September 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  See also, Hupp v. Nicholson, 21 Vet. App. 342 (2007) (notice in a death-benefits claim must advise the claimant of the deceased Veteran's service-connected disabilities).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical records identified by the appellant.  These records have been associated with the claims file.  VA further obtained appropriate medical opinions in this matter, which are fully supported by a complete rationale.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  VA also provided the appellant a hearing in this matter.

It is noted that the appeal was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection for the Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he expired in December 2009 and that his immediate cause of death was pancreatic cancer due to, or as a consequence of, rheumatoid arthritis with contributing condition of degenerative disc disease (DDD).  At the time of his death, the Veteran was service-connected for post traumatic stress disorder (PTSD); ankylosis, right elbow, residual gunshot wound with fracture of humerus with degenerative joint disease (DJD); hearing loss; residuals of gunshot wound, muscle group VII; scar of donor site, right thigh; and tinnitus.

At her June 2013 hearing, the appellant testified that the death certificate incorrectly states that the Veteran had DDD when he really had DJD which contributed to the Veteran's death.  She argued that the due to the severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.  In support of her claim, the appellant submitted statements from two private physicians, F. K. Inge, M.D. and M. M. Eves, M.D.  

A March 2011 letter from Dr. Inge reflects the Veteran was "totally disabled at the time of his death from progressive degenerative disease" and that this "was a sequelae from injuries sustained while in active duty during World War II."  In a July 2011 letter she stated as follows:

The above named patient [Veteran] was totally disabled at the time of his death from progressive degenerative disease.  His overall medical condition was in such a frail, weakened state at the time of diagnosis with pancreatic cancer that all further treatment options were contraindicated.  The degenerative disease that he suffered was most likely as not a sequelae from injuries sustained while on active duty during World War II.  The patient was under my care at the time of his death.

A March 2012 letter from Dr. Eves reflects that:

Unfortunately the patient was not a surgical candidate due to lymph node involvement at the time of diagnosis.  This leaves only chemotherapy.  Prior to being able to receive chemotherapy the functional status of the patient is evaluated.  Essentially the patient should be able to climb two flights of stairs to be eligible to receive chemotherapy.  Mr. [redacted] did not meet this qualification and was therefore not offered chemotherapy.  One of the reasons for his inability to meet this standard was a progressive degenerative joint disease that was initially brought on by ankylosis of the right elbow related to a gunshot wound with a fracture of the humorous [sic].  It is certain that this contributed to his inability to obtain chemotherapy for the pancreatic cancer that resulted in his death.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Cancer (malignant tumor) will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312 (c)(4).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  The Veteran died in December 2009 and the death certificate lists the immediate cause of death as pancreatic cancer due to, or as a consequence of, rheumatoid arthritis with contributing condition of degenerative disc disease (DDD).  The more persuasive evidence of record shows that a service-connected disability did not cause or contribute to the Veteran's death from pancreatic cancer.  Also, the evidence shows that the causes of the Veteran's death developed after service and have not been etiologically or causally related to active service.

In this regard, STRs reflect no diagnoses or findings for conditions listed on the Veteran's death certificate; and the record shows that pancreatic cancer had its onset many decades after active service.  Specifically, the record shows that the Veteran was diagnosed with pancreatic cancer in 2009 and shortly thereafter expired.

The Board has considered whether the Veteran's service-connected disabilities at least as likely as not (50 percent or better probability) caused, or contributed to cause or hastened his death.  The Board has further considered the appellant's theory that the Veteran was unable to receive chemotherapy for pancreatic cancer due to DJD, which caused or hastened his death.  However, the more persuasive medical evidence in this appeal shows otherwise.

A June 2013 VA medical opinion reflects that pancreatic cancer is a devastating diagnosis and has, until recently, carried a 100 percent mortality rate.  The examiner noted that the treatment, which may delay death, is not for the elderly and chronically ill with diabetes, vascular disease, hypertension and kidney failure.  The examiner stated that the Veteran was essentially too old and infirm for chemotherapy and that his death was not as a result of his DJD of the elbow or other service connected conditions.  The examiner indicated that having a good functional elbow is a "wonderful thing but it does not require a physician to tell a reasonable person that it will NOT inhibit walking up two flights of stairs, subsequently prohibiting chemotherapy."  The examiner noted that the death certificate "fails to show significant medical conditions but list djd as plausible which was clearly for the purpose of pleasing the family.  I appreciate Dr. Inge's position."  The doctor suggests that DJD was only cited for the benefit of the appellant and family, rather than as a true medical possibility.

A February 2016 VA medical opinion from another medical professional reflects that it is "less likely as not" that the Veteran's service connected disabilities at the time of his death caused pancreatic cancer, or contradicted chemotherapy, or contributed to or hastened the Veteran's death.  The physician explained that the Veteran's service connected disabilities "are not recognized causes of pancreatic cancer or death due to pancreatic cancer" and that his service connected disabilities are not "contraindications to chemotherapy (if it was contemplated by oncologist in this Veteran)."  The physician considered the statement of Drs. Inge and Eves, but indicated that it appeared to be a transcription of information only and was unenhanced by additional medical comment.  The VA physician's medical opinion included a discussion of the medical contraindications for chemotherapy-depending on the mix of pharmaceuticals-and none of these included any service-connected condition(s) of the Veteran.  The physician noted that DJD of the elbow is not a contraindication and has no impact on the ability to climb stairs.  The Board notes that this remark appears responsive to Dr. Eves report that a "patient should be able to climb two flights of stairs to be eligible to receive chemotherapy."
In a February 2016 addendum to the VA medical opinion, the physician further indicated that "The Veteran's cause of death is less likely as not related to his military service from 1942-1945, because records are silent for the cause of death pancreatic cancer, until 2009."

The VA medical opinions are competent and probative evidence that weigh against the claim.  This evidence does not support the appellant's theory of entitlement.  This evidence shows that it is less likely than not any service-connected disability was a "principal" cause of death-that is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  Also, the evidence shows that it is less likely than not that any service-connected disability was a "contributory" cause of death-that is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

The Board acknowledges the appellant's theory that the Veteran's DJD prohibited him from receiving chemotherapy for the pancreatic cancer that resulted in his death.  However, she is not competent to offer a medical opinion in this matter as she lacks the requisite medical expertise to opine on a complex medical question and because an opinion may not be rendered based on lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the appellant's medical opinion has no probative value.
The Board acknowledges the private medical statements submitted by the appellant in support of her claim for benefits.  In his regard, it is noted that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Dr. Inge stated in her March 2011 and July 2011 letters that the Veteran had progressive degenerative disease that "was a sequelae from injuries sustained while in active duty during World War II."  However, the Board finds that this opinion has diminished probative value because the medical provider gave no explanation for her conclusion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Also, it is entirely unknown whether the medical provider reviewed medical records associated with the Veteran's period of service or intervening service and his diagnosis of pancreatic cancer.  Notwithstanding, the medical provider did not discuss any medical records or history in support of her conclusion.  As such, it has diminished probative value.

Dr. Inge further stated in her July 2011 letter that the Veteran's overall medical condition precluded all treatment options as they were "contraindicated."  However, again the medical provider gave no clear explanation for the conclusion reached.  Although the Veteran was described to be in a "frail, weakened state at the time of diagnosis" for pancreatic cancer, the medical provider does not explain how this weakened, frail state was attributable to service or service-connected disability.  Thus, the medical opinion has diminished probative value.  See Sklar, supra.

Dr. Eves stated in his March 2012 letter that the Veteran was not a candidate for chemotherapy because of "a progressive degenerative joint disease that was initially brought on by ankylosis of the right elbow related to a gunshot wound with a fracture of the humorous [sic]."  The medical provider sets out a broad sweeping medical conclusion that the Veteran's service-connected right elbow disability somehow led to "a progressive joint disease" without any discussion of the Veteran's clinical history or medical principles supporting that thesis.  Likewise the medical provider states that "It is certain that this contributed to his inability to obtain chemotherapy..."  Even accepting that "a progressive joint disease" precluded the Veteran from undergoing chemotherapy as a treatment for his pancreatic cancer as set forth by the private medical provider, the medical provider has not given any explanation for the theory that "progressive joint disease" is etiologically related to service or service-connected disability to include the Veteran's only service-connected orthopedic disability of the right elbow (ankylosis, right elbow-residual of gunshot wound with fractured humerus).  Therefore, the medical opinion has diminished probative value.  See Sklar, supra.

To the extent that the private medical providers argue that the Veteran had DJD other than that for which service connection had been granted in his lifetime, the Board disagrees because the evidence shows no DJD in service or since service of the lower extremities or spine etiologically related to disease or injury incurred in service.

In this case, the Board assigns greater probative value to report of 2013 and 2016 VA medical opinions, which reflects that the Veteran's cause of death was not due to a service-connected disability-either principal or contributory.  These VA medical opinions are more probative than the favorable medical opinions because the VA medical opinions are fully supported by a complete rationale.  Also, the 2016 VA medical opinion specifically considered the appellant's theory of entitlement (i.e. chemotherapy was contraindicated by the Veteran's service-connected disability) and rejected that theory based on a comprehensive review of the Adjuvant therapies and their contraindications, which did not include the Veteran's service-connected right elbow ankylosis or DJD of the upper extremity.  The Board further observes that the June 2013 VA medical opinion noted that the Veteran had other contraindication for chemotherapy that included his age and other significant medical conditions (i.e., diabetes, vascular disease, hypertension and kidney failure).  Both the 2013 and 2016 VA medical opinions indicated expressly that the Veteran's service-connected DJD of the elbow would not have prohibited his mobility and his ability to receive chemotherapy.  The Board observes that none of the private medical opinions address in any way whether the Veteran's service-connected DJD of the elbow alone would have precluded chemotherapy treatment.

The Board further finds that the 2013 and 2016 VA medical opinions are more probative in this case because they were prepared after a review of the claims file and with consideration of the favorable medical evidence along with the appellant's theory of entitlement.

The Board has considered whether the cause of the Veteran's death is directly related to active service.  As addressed above, the STRs show no complaints, findings, or diagnoses related to the pancreas.  Indeed, there is no evidence of any cancer for many years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Furthermore, there is no medical evidence relating the Veteran's cause of death to active duty.  The appellant has made no statements directly relating the Veteran's cause of death to active duty; but rather, she has argued that, due to the severity of his DJD, the Veteran was unable to receive chemotherapy for the pancreatic cancer that resulted in his death.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is denied




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


